t c summary opinion united_states tax_court joan m simcox petitioner v commissioner of internal revenue respondent docket no 19349-09s filed date arthur k bartlett for petitioner olivia j hyatt for respondent kroupa judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and 1all section references are the internal_revenue_code unless otherwise indicated this opinion shall not be treated as precedent for any other case this matter is before the court on respondent’s motion to dismiss for lack of jurisdiction on the grounds that petitioner did not timely file a petition within days of respondent’s determination denying petitioner relief from joint_and_several_liability under sec_6015 determination notice petitioner argues that respondent’s determination was invalidated by our opinion in 132_tc_131 revd 607_f3d_479 7th cir she argues that the relevant period for filing a petition was therefore the 6-month period that applies if no determination is made we hold that the determination was valid and we shall accordingly grant respondent’s motion because the petition was not filed within days of the determination notice background the following information is stated for purposes of resolving the pending motion petitioner resided in cornelius north carolina at the time she filed the petition respondent first initiated collection activity against petitioner for the taxable years at issue and on date petitioner requested relief for those years on date which is more than two years after the collection activity began for those years respondent denied her relief in the determination notice dated date respondent explained he was denying her relief under sec_6015 because petitioner requested relief more than two years after respondent began collection activity against her for those years petitioner did not file a petition to contest respondent’s determination denying relief within days of the determination notice the 90-day period for timely filing a petition expired on date instead petitioner filed the petition with this court on date approximately days after mailing the determination notice respondent filed the motion to dismiss on the grounds that the petition was not timely filed discussion we are asked to decide whether we have jurisdiction to review respondent’s denial of petitioner’s request for relief we begin with an overview of our jurisdiction to review requests for relief under sec_6015 the tax_court is a court of limited jurisdiction and we may exercise jurisdiction only to the extent authorized by congress 85_tc_527 there are three 2petitioner timely filed a stand-alone petition with respect to taxable years and on date she then moved to amend the petition in that case to include the and taxable years we denied petitioner’s motion to amend the petition but treated the amended petition as a petition in a new and separate but related case involving taxable_year sec_2002 and that case is presently before us jurisdictional bases for the court to review a claim for sec_6015 relief 123_tc_135 115_tc_118 114_tc_354 first a taxpayer may seek relief by raising the matter as an affirmative defense in a petition for redetermination of a deficiency filed under sec_6213 ie a deficiency proceeding king v commissioner supra pincite corson v commissioner supra pincite 114_tc_276 a taxpayer may also request relief in a petition for review of a lien or levy action see sec_6320 sec_6330 finally a taxpayer may file a stand alone petition in this court seeking relief where the commissioner has issued a final_determination denying the taxpayer’s claim for relief or the commissioner has failed to rule on the taxpayer’s claim within six months of its filing see sec_6015 117_tc_279 king v commissioner supra pincite corson v commissioner supra pincite 114_tc_324 the stand alone petition must be filed no later than the close of the 90th day after the commissioner issues a final_determination or after the date which is six months after the initial request for relief if the commissioner has not issued a determination see sec_6015 the petition filed in this case was a stand alone petition because it was not raised in a deficiency or collection action petitioner argues that the relevant period for filing a petition is the 6-month period that applies if no determination has been made because respondent’s determination regarding her claim is invalid petitioner claims respondent’s determination denying her claim was invalidated by our decision in lantz we held in lantz that the commissioner abused his discretion in denying sec_6015 relief on the sole ground that the request was filed more than years after the collection activity began petitioner argues that respondent’s determination is therefore invalid because it denied relief on the same grounds we disagree petitioner’s argument would require us to review the merits of every petition for relief to determine whether we have jurisdiction petitioner’s argument is too broad we have previously held that our jurisdiction to review a request for relief is not predicated on whether the taxpayer qualifies for relief under one of the subsections see gormeley v commissioner tcmemo_2009_252 if jurisdiction is lacking as it is here because the petition was not timely filed we do not and should not proceed to address the merits of whether petitioner as the requesting spouse is entitled to relief see id furthermore our jurisdiction to review a denial of sec_6015 relief is predicated on whether a timely petition was filed the 2-year limitation period for a taxpayer to request relief is not the same limitation period for determining whether a timely petition for review was filed timeliness is focused on whether a determination was issued to the requesting spouse and when the requesting spouse filed a petition petitioner’s argument confuses two separate and distinct limitation periods we will therefore not address petitioner’s argument that the determination was invalid because petitioner did not timely file a petition to confer jurisdiction on this court respondent issued the determination notice to petitioner on date petitioner was therefore required to file a petition by date petitioner did not file a petition by then however we therefore find that the petition was not timely filed accordingly we shall grant respondent’s motion to dismiss for lack of jurisdiction to reflect the foregoing an order of dismissal for lack of jurisdiction will be entered
